In an action to recover damages for personal injuries, the plaintiff appeals from an order of the *728Supreme Court, Queens County (Greco, Jr., J), dated March 22, 2013, which granted the defendants’ motion for summary judgment dismissing the complaint on the ground that she did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) as a result of the subject accident.
Ordered that the appeal is dismissed, with costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action on April 22, 2013 (see Matter of Aho, 39 NY2d 241, 248 [1976]). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from that judgment (see CPLR 5501 [a] [1]; Jackson v Aghwana, 114 AD3d 728 [2014] [decided herewith]). Skelos, J.E, Lott, Roman and Miller, JJ., concur.